UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTOLO PENALOZA-MALDONADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00093-FL-1)


Submitted:   February 16, 2017              Decided:   February 21, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bartolo    Penaloza-Maldonado            appeals     his    conviction      and

sentence of 88 months of imprisonment for conspiracy to distribute

and possess with intent to distribute cocaine and methamphetamine,

in    violation   of   21   U.S.C.     §§ 841(b)(1)(A),           846    (2012),   and

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A) (2012). Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), concluding that there are no meritorious issues for appeal,

but questioning whether Penaloza-Maldonado’s appellate waiver is

valid, whether his plea was knowing and voluntary, and whether the

sentence imposed by the district court was reasonable.                     We affirm.

       We review the validity of an appeal waiver de novo and “will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”            United States v. Adams, 814 F.3d 178,

182    (4th   Cir.     2016).        “In       the   absence      of    extraordinary

circumstances, a properly conducted Rule 11 colloquy establishes

the validity of the waiver.”           Id.

       Based on our review of the record, we conclude that Penaloza-

Maldonado’s Rule 11 colloquy was properly conducted, and Penaloza-

Maldonado knowingly and voluntarily agreed to waive his appellate

rights.       Consequently,     we    conclude       that   Penaloza-Maldonado’s

appellate waiver is valid.           Because the Government has not invoked



                                           2
the waiver, however, it does not limit our review.                      See United

States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

     Next, a guilty plea is valid where the defendant voluntarily,

knowingly,     and    intelligently       pleads    guilty      “with   sufficient

awareness of the relevant circumstances and likely consequences.”

United   States      v.   Fisher,   711 F.3d 460,   464   (4th    Cir.    2013)

(internal quotation marks omitted).                Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                  Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

     Because Penaloza-Maldonado neither raised an objection during

the Fed. R. Crim. P. 11 proceeding nor moved to withdraw his guilty

plea in the district court, we review his Rule 11 proceeding for

plain error.      United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).   Our review of the record reveals that the district court

fully complied with Rule 11 in accepting Penaloza-Maldonado’s

guilty plea after a thorough hearing.                Accordingly, we conclude

that his plea was knowing and voluntary, see Fisher, 711 F.3d at

464, and thus “final and binding,” United States v. Lambey, 974
F.2d 1389, 1394 (4th Cir. 1992) (en banc).

     We review Penaloza-Maldonado’s sentence for reasonableness

“under   a    deferential     abuse-of-discretion          standard.”          United

States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v.

                                          3
United States, 552 U.S. 38, 41 (2007)), cert. denied, 137 S. Ct.
320 (2016).    This review entails appellate consideration of both

the procedural and substantive reasonableness of the sentence.

Gall, 552 U.S. at 51.       We presume that a sentence imposed within

the properly calculated Sentencing Guidelines range is reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     We have reviewed the record and conclude that the court

properly calculated the Guidelines range, treated the Guidelines

as advisory rather than mandatory, gave the parties an opportunity

to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3353(a)   factors,     selected     a    sentence      not    based     on   clearly

erroneous facts, and sufficiently explained the chosen sentence.

Furthermore, Penaloza-Maldonado’s sentence of 88 months fell below

the range recommended by the Guidelines.                 Therefore, we conclude

that Penaloza-Maldonado’s sentence is reasonable.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                      We

therefore   affirm   the    district       court’s      judgment.         This   court

requires that counsel inform Penaloza-Maldonado, in writing, of

the right to petition the Supreme Court of the United States for

further review.   If Penaloza-Maldonado requests that a petition be

filed,   but   counsel     believes       that   such    a     petition    would   be

frivolous, then counsel may move in this court for leave to



                                          4
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Penaloza-Maldonado.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 5